Smith, J.,
delivered the opinion of the court.
The question submitted to us for decision is: Has the board of drainage commissioners of Leflore county power to contribute to the expense being incurred by the Rucker drainage district in cleaning out, straightening, and deepening Turkey bayou, a natural watercourse, which constitutes the outlet for the waters of the two drainage districts? Since the statutes under which these ■drainage districts were organized ‘ ‘ confer no power upon the commissioners to deal with natural watercourses, but are designed solely for the purpose of creating artificial channels for the drainage of wet, swamp, and overflow lands” (Haley v. Drainage Commissioners, 55 South. 353), it follows, necessarily, that'the question must be answered in the negative.
The judgment of the lower court is therefore reversed, ■and the petition dismissed. , Reversed.